UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X]Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 OR []Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-23391 XFORMITY TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1434313 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4141 Blue Lake Circle, Dallas, Texas 75244 (Address of principal executive offices, including zip code) Issuer's Telephone No., including area code: (972) 661-1200 Indicate by check mark whether Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Actduring the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX Common stock, $0.0001 par value, outstanding at November 14, 2007: 50,931,553 Transitional Small Business Disclosure Format (Check one):Yes; No X 1 PART I. FINANCIAL INFORMATION PAGE Item 1. Financial statements Consolidated Balance Sheets – September 30, 2007 (Unaudited) and June 30, 2007 3 Unaudited Consolidated Statements of Operations - Three Months Ended September 30, 2007 and 2006 4 Unaudited Consolidated Statements of Cash Flows - Three Months Ended September 30, 2007 and 2006 5 Notes to Unaudited Consolidated Financial Statements 6-10 Item 2. Management's Discussion and Analysis or Plan of Operations 10-12 Item 3. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits and Reports on Form 8-K 13 XFormity Technologies, Inc. and Subsidiary Consolidated Balance Sheets (Unaudited) September 30, June 30, 2007 2007 ASSETS Current Assets Cash and cash equivalents $148,473 $216,834 Accounts receivable 11,115 14,157 Prepaid expenses 70,141 17,469 Total current assets 229,729 248,460 Property and equipment, net 43,264 39,455 Other assets 114,093 12,998 Total Assets $387,086 $300,913 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $1,712,166 $1,729,711 Loan payable 100,000 100,000 Accrued expenses 75,678 55,444 Current portion - deferred revenues 60,510 63,823 Current portion – deferred credits 13,253 13,089 Convertible debentures- net of unamortized discount of beneficial conversion feature 690,687 671,625 Total Current Liabilities 2,652,294 2,633,692 Deferred revenues – net of current portion 75,000 35,000 Deferred credits - net of current portion 186,708 190,084 Total liabilities 2,914,002 2,858,776 Stockholders' Deficit Preferred stock, $0.01 par value, 100,000,000 shares authorized, none issued and outstanding at September 30, 2007 and June 30, 2007 - - Common stock, $0.0001 par value, 125,000,000 shares authorized, 50,931,553 shares issued and outstanding at September 30, 2007 and 49,817,130 issued and outstanding at June 30, 2007 5,093 4,982 Additional paid-in capital 5,858,035 5,695,440 Accumulated deficit (8,390,044) (8,258,285) Total Stockholders' Deficit (2,526,916) (2,557,863) Total Liabilities and Stockholders' Deficit $387,086 $300,913 The accompanying notes are an integral part of these consolidated financial statements. XFormity Technologies, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2007 2006 Revenue $ 324,947 $ 266,443 Cost of revenue 126,322 137,663 Research and development 84,058 101,561 Marketing and selling 57,485 61,698 General and administrative 151,728 373,084 Total operating expenses 419,593 674,006 Loss from operations (94,646) (407,563) Interest expense, net (37,113) (182,656) Loss before provision for income taxes (131,759) (590,219) Provision for income taxes - - Net loss $(131,759) $(590,219) Net loss per share – basic and diluted $(0.00) $(0.01) Weighted average number of shares – basic and diluted 50,132,076 40,078,337 The accompanying notes are an integral part of these consolidated financial statements. . XFormity Technologies, Inc. and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, 2007 2006 Operating activities: Net loss $ (131,759) $ (590,219) Depreciation 5,084 6,030 Non-cash transactions for: Interest charge for beneficial conversion feature in convertible debentures 19,062 157,360 Issuance of common stock in payment of license fees 15,659 - Changes in: Accounts receivable 3,042 (17,594) Prepaid expenses and other assets (6,720) (125) Accounts payable (17,546) 219,569 Accrued expenses 20,234 3,236 Severance liability - (34,036) Deferred revenue 36,688 (9,470) Deferred credits (3,212) (3,501) Net cash used in operating activities (59,468) (268,750) Investing activities: Purchases of property and equipment (8,893) (2,908) Net cash used in investing activities (8,893) (2,908) Financing activities: Loan proceeds - 50,000 Proceeds from issuance ofconvertible debentures - 352,000 Net cash provided by financing activities - 402,000 (Decrease) increase in cash and cash equivalents (68,361) 130,342 Cash and cash equivalents, beginning of period 216,834 74,309 Cash and cash equivalents, end of period $ 148,473 $ 204,651 Supplemental disclosure of non-cash financing and investing activities Issuance of common stock in payment of deferred commission $ 147,048 - Additional paid-in capital from beneficial conversion feature in convertible debentures $- $205,333 The accompanying notes are an integral part of these consolidated financial statements. XFormity Technologies, Inc. and Subsidiary Notes to Consolidated Financial Statements September 30, 2007 (Unaudited) Note 1 – Organization and Nature of Business. XFormity Technologies, Inc. (XFMY) is a provider of technology to multi-unit business operators.The Company’s flagship suite of products includes a business intelligence solution and balanced scorecard solutions that are geared for delivering real-time, or near real-time, exception based management and analysis of key performance indicators.The Company has developed a proprietary data integration and management infrastructure that provides for rapid integration of information systems that include in-unit systems (point of sale, cash, labor and inventory management systems) and non-unit systems (food distributors, customer satisfaction surveys, payroll and accounting systems, etc.).Along with this robust data integration infrastructure, the Company has developed a high-performance, hosted, data analytical solution that is highly configurable. The Company identified a significant need for data integration and analytical tools within the quick-service restaurant (QSR) segment of the food service industry and has configured solutions for providing business intelligence (BI) packages for multi-unit QSR owners and operators.Solutions are deployed as a hosted (software-as-a-service) model, allowing the Company to rapidly configure and implement solutions for new customers in an affordable, cost-effective manner.The Company has deployed its BI services to customers of all sizes, from single-unit operators to multi-national franchisors of quick-serve restaurants. The Company has incurred operating losses from its inception through September 30, 2007 and has addressed resulting liquidity issues through the sales of its software and professional services and the issuance of convertible debentures. The Company continues to attempt to meet with various potential investors for the purpose of raising additional capital as it will need additional financing and there is no assurance that such financing will be available, if at all, at terms acceptable to the Company.If additional funds are raised by the issuance of equity securities, existing stockholders may experience dilution of their ownership interests and these securities may have rights senior to those of holders of the common stock.If adequate funds are not available or not available on acceptable terms, it could have a material adverse effect on the Company's financial condition, results of operations and as a going concern. Note 2.Basis of Financial Statement Presentation. The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to not make the information misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company's most recent audited financial statements and notes thereto included in its June 30, 2007 Annual Report on Form 10-KSB. Operating results for the three months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the entire year or any other period. The Company's financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The ability of the Company to continue as a going concern is dependent on the Company obtaining adequate capital to fund operating losses until it becomes profitable. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 3.Significant Accounting Policies. The Company believes its critical accounting policies for the period July 1, 2007 to September 30, 2007 are revenue recognition, software development costs, accounting for research and development expenses and accounting for convertible securities with beneficial conversion features under accounting principles generally accepted in the United States and that they are adhered to in the accompanying consolidated financial statements. Principles of Consolidation The consolidated financial statements include the accounts of XFormity Technologies, Inc. and its wholly-owned operating subsidiary, XFormity, Inc.All inter-company accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents All highly liquid investments with a maturity of three months or less at the time of purchase are considered to be cash equivalents.Cash equivalents include cash on deposit with banks and money market funds. Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist of cash and cash equivalents and trade accounts receivable.The Company maintains its cash balances in bank accounts that, at times, may exceed federally insured limits.The Company has not experienced any losses in such accounts.Management believes that the Company is not exposed to any significant credit risk on cash. All trade accounts receivable are also deemed collectible and as such, the Company is not exposed to any significant credit risk. Fair Value of Financial Instruments The carrying amounts of cash, accounts receivable, accounts payable, loan payable, and convertible debentures reported on the balance sheet are estimated by management to approximate fair value primarily due to the short term nature of the instruments. Revenue Recognition The Company’s primary revenue is derived by delivering software as a service, or hosted solutions for its clients.Revenue derived from the sale of these services are billed monthly or quarterly and is recognized in accordance with Statement of Position 97-2 (as amended), Software Revenue Recognition, over the term of the agreement .The Company bills for its service in advance; payments from customers received in advance of the month of usage are reflected as deferred revenue until the month of usage, when they are recognized as earned revenue. In addition to the software license revenue the company derives revenue from professional services fees associated with custom software development and project management services it provides to customers. The Company also develops and provides professional and technical services to its customers.Some of the technical services developed benefit the customers over extended periods of time and are recognized ratably over the benefit period. As of September 30, 2007, the Company completed a contracted project of $120,000, of which $111,000 is reflected as deferred revenue, that is amortized along with the annual $150,000 license revenue for 3 years resulting from technical services developed. Deferred Commission In August 2007, the Company renegotiated its commission agreement with an outside consulting company that was to receive 15% commission for a five year period on all sales to one of the Company’s customers.The terms of the new agreement provide for monthly payments of $3,000 for four years commencing July 1, 2007 and the issuance of 1 million shares of the Company’s common stock.The determination of the amount of $147,048 was based on the fair value of the issued common stock at the commitment date under SFAS No. 123R, Share-Based Payment, and Emerging Issues Task Force 96-18,
